In a proceeding pursuant to Social Services Law § 384-b to terminate the father’s parental rights on the ground of abandonment, the petitioner appeals from an order of the Family Court, Suffolk County (Genchi, J.), dated February 17, 2005, which, after a fact-finding hearing, denied the petition and, in effect, dismissed the proceeding.
Ordered that the order is reversed, on the law and the facts, without costs or disbursements, it is determined that the father abandoned the subject child, and the matter is remitted to the Family Court, Suffolk County for a dispositional hearing.
*858Contrary to the Family Court’s determination, the evidence at the fact-finding hearing established, by clear and convincing evidence, that the father abandoned his child during the six-month period prior to the filing of the petition (see Social Services Law § 384-b [4] [b]; Matter of Saquan L.E., 19 AD3d 418, 419 [2005]; Matter of Orange County Dept. of Social Servs. [Diane A.], 203 AD2d 367 [1994]). Accordingly, the Family Court erred in finding that the appellant failed to establish abandonment. Florio, J.P., Rivera, Fisher and Lunn, JJ., concur.